659 F.3d 801 (2011)
Betty DUKES; Patricia Surgeson; Edith Arana; Karen Williamson; Deborah Gunter; Christine Kwapnoski; Cleo Page, Plaintiffs-Appellees,
v.
WAL-MART STORES, INC., Defendant-Appellant.
Betty Dukes; Patricia Surgeson; Edith Arana; Karen Williamson; Deborah Gunter; Christine Kwapnoski; Cleo Page, Plaintiffs-Appellants,
v.
Wal-Mart Stores, Inc., Defendant-Appellee.
Nos. 04-16688, 04-16720.
United States Court of Appeals, Ninth Circuit.
September 23, 2011.
Debra Gardner, Baltimore, MD, Jocelyn Dion Larkin, Brad Seligman, The Impact Fund, Berkeley, CA, Shauna I. Marshall, Esquire, Hastings College of the Law, Steven Louis Stemerman, Esquire, Elizabeth Ann Lawrence, Esquire, Davis Cowell & Bowe, LLP, Noreen Ann Farrell, Esquire, Arcelia Hurtado, Equal Rights Advocates, San Francisco, CA, Joseph Sellers, Christine E. Webber, Partner, Cohen Milstein Sellers & Toll, PLLC, Washington, DC, Stephen E. Tinkler, Esquire, Tinker & Bennett, Merit Bennett, The Bennett Firm, Santa Fe, NM, for Plaintiffs-Appellees.
Nancy Lula Abell, Esquire, Paul Grossman, Esquire, Paul Hastings LLP, Theodore J. Boutrous, Jr., Esquire, Gail Ellen Lees, Gibson Dunn & Crutcher, LLP, Los Angeles, CA, Barbara L. Johnson, Neal Mollen, Paul Hastings LLP, Washington, DC, Katherine Consuelo Huibonhoa, Paul Hastings LLP, Mark Andrew Perry, Counsel, Gibson, Dunn & Crutcher LLP, San Francisco, CA, for Defendant-Appellant.
Before: ALEX KOZINSKI, Chief Judge, STEPHEN REINHARDT, PAMELA ANN RYMER, MICHAEL DALY HAWKINS, BARRY G. SILVERMAN, SUSAN P. GRABER, RAYMOND C. FISHER, RICHARD A. PAEZ, MARSHA S. BERZON, CARLOS T. BEA and SANDRA S. IKUTA, Circuit Judges.

ORDER
We remand to the district court to comply with the United States Supreme Court's decision in Wal-Mart Stores, Inc. v. Dukes, ___ U.S. ___, 131 S.Ct. 2541, 180 L.Ed.2d 374 (2011).